DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.
Claims 13, 26, and 29 have been amended, no claims have been cancelled or added.  
In view of amendments, remarks and Declaration under 37 C.F.R. 1.112, the rejection of claims 13-18 and 20-32 under 35 U.S.C. 103 as being unpatentable over DeWitt et al. (U.S. Patent Application Publication 2006/0147491 A1) in view of Snejdrova et al. “Mucoadhesive plasticized system of branched poly(lactic-co-glycolic acid) with acyclovir”, Drug Development and Industrial Pharmacy (2016), 42(10), 1653-1659, Belenkaya et al. (U.S. Patent 8,183,427), and McClain et al. (U.S. Patent 9,486,338) has been withdrawn.
Claims 13-18 and 20-32 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nicholas P. Lanzatella (Reg. No. 63,803) on January 14, 2021.
Claims 29-32 have been cancelled.
Claim 26 has been amended as follows:
Line 1: after words “for preparing” delete “a” and insert ---the---; after the word “device” insert ---of claim 13---.


Allowable Subject Matter 
Claims 13-18 and 20-28 are allowed. 
The following is examiner’s statement of reasons for the indication of allowable subject matter: The present claims 13-18 and 20-28 are allowable over the closest references: DeWitt et al. (U.S. Patent Application Publication 2006/0147491 A1), Snejdrova et al. “Mucoadhesive plasticized system of branched poly(lactic-co-glycolic acid) with acyclovir”, Drug Development and Industrial Pharmacy (2016), 42(10), 1653-1659, Belenkaya et al. (U.S. Patent 8,183,427), and McClain et al. (U.S. Patent 9,486,338).
DeWitt discloses an implantable medical article having a bioactive agent releasing coating at a surface, the coating comprising: (a) a first coated layer comprising bioactive agent and a first biodegradable polymer, wherein the first biodegradable polymer is a copolymer of polyalkylene glycol terephthalate and an aromatic polyester; and (b) a second coated layer covering at least a portion of the first coated layer and 
DeWitt discloses that the biodegradable polymer comprises a polymer derived from monomers selected from lactic acid, glycolic acid, caprolactone, ethylene glycol, and ethyloxyphosphate (claim 7), and the bioactive agent is a hydrophobic small molecule bioactive agent having a molecular weight of 1500 or less (claim 8-9).
Snejdrova discloses that commercially available antibacterial semisolid preparations intended for topical application provide only short-term drug release. A sustained kinetics is possible by exploitation of a biodegradable polymer carrier. The purpose of this work is to formulate a mucoadhesive system with aciclovir (ACV) based on a solid mol. dispersion of this drug in poly(lactic-co-glycolic acid) branched on tripenterythritol (PLGA/T). The ACV incorporation into PLGA/T was carried out either by solvent method, or melting method, or plasticization method using various plasticizers. The drug-polymer miscibility, plasticizer efficiency and content of residual solvent were found out employing DSC. Viscosity was measured at the shear rate range from 0.10 to 10.00 s'1 at three temperatures and data were analyzed by Newtonian model. The mucoadhesive properties were ascertained in the tensile test on a mucin substrate. The amt. of ACV released was carried out in a wash-off dissolution test. The DSC results indicate a transformation of crystalline form of ACV into an amorphous dissolved in branched polyester carrier, and absence of methyl format residuals in formulation. All the tested plasticizers are efficient at Tg depression and viscosity 
Belenkaya discloses a biodegradable structure comprising an electrohydrodynamic processed mixture containing: (a) a solvent; (b) poly-(N-vinyl)pyrrolidone; and (c) a biodegradable polyester which includes a caprolactone or a dioxanon of a molecular mass at least 150000 Dalton, with a component ratio of the poly-(N-vinyl)pyrrolidone to the caprolactone or diaxanon by weight being about 10:90 to about 50:50, wherein the mixture further comprises a compound selected from the group consisting of polyoxyethylene glycol, salicylates, methylsalicylate, salicylic acid, and nicotenates (claims 1,5 and 19). Preferably, the releasable ingredients are bio effecting or body-treating substances including different low molecular weight or polymeric drugs for internal or external delivery to the body exactly where desired. Particularly preferred as biologically-active additives are also antimicrobials such as tetracycline, neomycin, oxytetracycline, triclosan, sodium cefazolin, silver sulfadiazine, and also salicylates such as methylsalicylate and salicylic acid, etc. (col. 7, lines 1-15).
McClain discloses a device comprising a) a stent; and b) a coating on the stent comprising a first layer comprising at least one bioabsorbable polymer; a second layer comprising at least one active agent; and an outer layer comprising at least one bioabsorbable polymer; wherein each of said bioabsorbable polymer layers 
However DeWitt et al., Snejdrova et al., Belenkaya et al., and McClain et al. do not disclose or fairly suggest the claimed medical polymer device comprising:
a biodegradable polymer having a crystallinity of 10% to 80%; and a small molecule organic compound diffused into the biodegradable polymer, the small molecule organic compound having a molecular weight of 100 to 1000 Daltons; wherein
amorphous regions of the biodegradable polymer have a higher concentration of the small molecule organic compound than crystalline regions of the biodegradable polymer,
the small molecule organic compound is non-evaporating or low-evaporating,  the small molecule organic compound is a C1-C8 alkyl salicylate, 
particularly
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including DeWitt et al., Snejdrova et al., Belenkaya et al., and McClain et al.  to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762